Citation Nr: 1332239	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  06-11 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).  

The Veteran served on active duty from May 1945 to December 1947, July 1950 to July 1951, February 1957 to February 1965, and from August 1972 to January 1977, including service during the Korean Conflict and in the Republic of Vietnam.  The Veteran received various decorations evidencing combat including a Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which, in pertinent part, awarded service connection for posttraumatic stress disorder (PTSD) and assigned an initial rating of 10 percent, effective July 28, 2003.  The Veteran appealed the assigned rating.

A February 2006 rating decision, in pertinent part, increased the rating for the service-connected PTSD to 30 percent, effective July 28, 2003; however, the claim remained on appeal before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In a September 2009 decision, the Board remanded the claim for a higher rating for PTSD, and remanded the issue of entitlement to TDIU for development pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In a June 2010 decision, the Board denied the claim for an initial rating higher than 30 percent for PTSD, and remanded the issue of entitlement to TDIU for additional development.

In an August 2011 rating decision, the RO denied the issue of entitlement to TDIU, and then returned the matter to the Board.

In March 2013 the Board remanded the issue of entitlement to TDIU for an opinion on the impact of the Veteran's service-connected disabilities on his employability.  Unfortunately, further evidentiary development is needed.

In correspondence dated in February 2012, the Veteran raised a claim for an increased rating for his service-connected PTSD.  This claim has not been adjudicated and is referred back to the RO for appropriate action.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In March 2013, the Board remanded the issue of entitlement to TDIU for an opinion as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, are of sufficient severity to produce unemployability.  

In June 2013 VA examinations were conducted.  The examiner who conducted the General Medical Examination indicated that the Veteran's service-connected erectile dysfunction, left varicocele, and epidermophytosis of the feet would have no effect on his employment.  The service-connected prostate cancer was not addressed.

With respect to the service-connected tinnitus, hearing loss and PTSD disabilities, VA examiners provided opinions on the impact each individual disability had on the Veteran's employability.  However, no opinion as to the aggregate or combined effect of these particular disabilities on the Veteran's employability was offered.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  For this reason, another remand is required.   

The Board further observes that additional development is required prior to adjudication of claim for TDIU.  This observation is based on information that was electronically associated with the claim file via the Veterans Benefits Management System (VBMS) prior to the Board's ability to access that system.

Specifically, in correspondence dated in February 2012, the Veteran indicated that he was receiving Social Security benefits based on his PTSD disability and stated that such records supported his appeal for TDIU.  On remand, the Veteran's Social Security records must be obtained and associated with the claim file.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  The claim file must also be updated to include VA treatment records dated after June 2013.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board also notes that in the same February 2012 correspondence, the Veteran raised a claim for an increased rating for his service-connected PTSD.  Current review of the information in Virtual VA and VBMS shows that this claim has not yet been adjudicated.  

The outcome of the increased rating claim for the service-connected PTSD may have an impact on the Veteran's pending claim for a TDIU.  Therefore, these issues are inextricably intertwined.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined " when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Thus, while the Board generally refers the claim for a higher rating for PTSD to the RO for initial adjudication, these issues must be considered together, and a decision by the Board on the claim for a TDIU would, at this point, be premature.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (3).  Expedited handling is requested.)

1.  Ensure that all VA treatment records dated after June 2013 have been associated with the claim file, either physically or electronically. 

2.  Request the Veteran's Social Security disability records, including all medical records, and associate them with the claim file.  If no records are found and it is determined that further attempts to obtain the documents would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e) and issue a formal finding.

3.  After associating all outstanding records with the claim file, schedule the Veteran for a VA examination, to be conducted, if possible, by a physiatrist or a vocational rehabilitation specialist, to ascertain the aggregate impact of his service-connected disabilities on his employability.  The examiner must review the claim file and this Remand in conjunction with the examination.  

The examiner is advised that the Veteran is presently service-connected for PTSD, prostate cancer, tinnitus, hearing loss, erectile dysfunction, left varicocele, and epidermophytosis of the feet.

Taking into account this Veteran's education, training, and work history, (but without regard to the Veteran's age or the impact of any nonservice-connected disabilities), the examiner must opine as to whether it is at least as likely as not that the aggregate impact (i.e. all or any combination of the Veteran's service-connected disabilities) of the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.

If the examiner determines that the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Adjudicate the issue of entitlement to a rating in excess of 30 percent for service-connected PTSD, and then readjudicate the claim for TDIU.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(Continued on the next page)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




